C. Allen, J.
By the terms and conditions of the sale, it was implied that the purchaser should have a good title by record. No purchaser could rea'onably be held to expect, from these terms and conditions, that a title by adverse possession, depending upon a long and difficult investigation of facts, would be offered to him. The title may be good; but a purchaser under such terms and conditions ought not to be held bound to accept it, and assume the burden of defending it against all comers. Butts v. Andrews, 136 Mass. 221. Bill dismissed.